EXHIBIT 10.7

 

AMENDMENT

 

to the

 

FERRELL COMPANIES, INC.

1998 INCENTIVE COMPENSATION PLAN

 

WHEREAS, Section 9.7 of the Ferrell Companies, Inc. 1998 Incentive Compensation
Plan (the “Plan”) provides that the Board of Directors of Ferrell
Companies, Inc. (the “Board”) may amend the Plan at any time;

 

WHEREAS, the Board has approved an increase in the number of shares of common
stock of Ferrell Companies, Inc. that are available for issuance under the Plan;
and

 

WHEREAS, the Board has determined that it is desirable for the trustee of the
Ferrell Companies, Inc. Employee Stock Ownership Plan (the “ESOP”) to approve
the increase to the number of shares;

 

NOW, THEREFORE, the following amendment to the Plan is hereby approved:

 

1.            The following is hereby substituted for Section 4.1 of the Plan:

 

“4.1        Number of Shares Reserved. Subject to adjustment in accordance with
Sections 4.2 and 4.3, the aggregate number of shares of FCI common stock
(‘Common Stock’) available for incentives under the Plan shall be 9,250,000. All
shares of Common Stock issued under the Plan may be authorized and unissued
shares or treasury shares.”

 

2.            The following is hereby substituted for Section 4.3 of the Plan:

 

“4.3        Adjustments to Shares Reserved. In the event of any merger,
consolidation, reorganization, recapitalization, spinoff, stock dividend, stock
split, reverse stock split, exchange, or other distribution with respect to
shares of Common Stock or other change in the corporate structure or
capitalization affecting the Common Stock (each being an ‘Adjustment’), the type
and number of shares of stock which are or may be subject to incentives under
the Plan and the terms of any outstanding incentives (including the price at
which shares of stock may be issued pursuant to an outstanding incentive) shall
be equitably adjusted by the Committee, in its sole discretion, to preserve both
the value of incentives awarded or to be awarded to Participants under the Plan
and number of shares of stock which are or may be subject to incentives under
the Plan prior to the date of Adjustment (taking into account both incentives
granted but not yet distributed from the Plan and incentives not yet granted
under the Plan).”

 

IN WITNESS WHEREOF, the undersigned, as trustee of the ESOP, hereby consents to
the foregoing amendment.

 

 

 

TRUSTEE

 

 

 

 

 

 

 

By:

/s/ Vaughn Gordy

 

 

 

 

Its:

President

 

--------------------------------------------------------------------------------

 